992 A.2d 844 (2010)
In re ESTATE OF PETER KUZIAK.
Petition of Deanna R. Pealer, Substitute Fiduciary Pro Tem for the Estate of Peter Kuziak.
No. 426 MAL 2009
Supreme Court of Pennsylvania.
April 7, 2010.

ORDER
PER CURIAM.
AND NOW, this 7th day of April, 2010, the Petition for Allowance of Appeal is GRANTED, and the Order of the Superior Court quashing Petitioner's appeal for failure to file post-trial motions and dismissing the cross-appeal as moot, is VACATED. The Orphans' Court division is merely a division of the court of common pleas and it may exercise the full jurisdiction of the court of common pleas. See 42 Pa.C.S. § 952 ("In a court of common pleas having two or more divisions each division of the court is vested with the full jurisdiction of the whole court, but the business of the court may be allocated among the divisions of the court by or pursuant to general rules."). The Orphans' Court here properly exercised jurisdiction, and no oneincluding Respondentsever objected to the petition being litigated there. Because the case was in Orphans' Court, Petitioner properly followed Orphans' Court rules, which do not require post-trial motions to preserve issues for appeal. Pa.O.C.R. 7.1. The case is REMANDED to the Superior Court for consideration of all issues otherwise properly preserved and presented to that court.